Citation Nr: 1230018	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  07-28 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disability. 

2.  Entitlement to service connection for L3-4 herniated nucleus pulposus, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, in July 2005 and February 2006, which denied the claims.  

The Veteran presented testimony before a Veterans Law Judge (VLJ) who is no longer employed by the Board in February 2011.  A transcript is of record.  The Board subsequently remanded the claims in February 2011 for additional development.  The actions have been returned to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed in this case before the Board can adjudicate the claims.  

The AMC issued a supplemental statement of the case (SSOC) in March 2012.  This mail was returned in April 2012 with a notation that the post office was unable to forward.  The address to which the SSOC was sent did not correspond with the address provided by the Veteran in a June 2011 VA Form 21-0820 (which the Board notes is the same address provided in an August 2012 facsimile).  It does not appear that the Veteran has received a copy of the SSOC.  This must be rectified on remand.  

As the claims are being remanded, VA should also clarify what organization represents the Veteran.  Various documents sent to the Veteran have also been sent to the Colorado Division of Veterans Affairs, and this organization is the one listed on the most recent VA Form 21-22 of record dated October 2009.  There is no indication, however, that the Colorado Division of Veterans Affairs responded to a March 2012 letter sent by the AMC requesting that it complete a VA Form 646, and no such form is of record.  On remand, the AMC must clarify whether the Veteran is still represented by the Colorado Division of Veterans Affairs and obtain the requisite VA Form 646 from that organization if so.  Recent VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Denver VAMC, dated since May 2011.  

2.  Clarify whether the Veteran is still represented by the Colorado Division of Veterans Affairs and, if so, obtain the requisite VA Form 646 from that organization.  

3.  Provide a copy of the SSOC sent in March 2012 to the address provided by the Veteran in a June 2011 VA Form 21-0820 and an August 2012 facsimile.  

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


